Judgment, Supreme Court, New York County entered July 27, 1971, unanimously modified, on the law and on the facts, to the extent of reducing the amount that plaintiff shall pay to the defendant for her support and maintenance to $175 per week and, as so modified, the judgment is affirmed, without costs and without disbursements. This record fails to warrant any increase in the amount of the allowance theretofore granted in the separation decree. Concur —Nunez. J. P., Kupferman, McNally and Tilzer, JJ.